Rothrock, J.
(dissenting). — I do not concur in either the reasoning or the conclusion of the foregoing opinion. The evidence in the ease shows beyond all dispute that, if the plaintiff's son had not left the traveled part of the road by turning to the left, the horse would not have been injured. This fact is made absolutely certain by the other fact that one of the riders did turn to the right, and the defendant did not drive within twenty feet of him. Now, it may be conceded that there may be circumstances which would excuse persons from turning to the right. As held in Earing v. Lansingh, 7 Wend. 185, this rule of the road must be strictly observed, unless obstacles, insuperable or extremely difficult to overcome, intervene. There is not one word of evidence which even tends to excuse the young man for turning to the left. It surely is the law of this case that there is no liability unless there is good reason for violating the statute. It is a general rule that, when one is injured while violating a statutory provision or some legal duty, it is incumbent on him to show that, although he was chargeable with a violation of law or breach of duty, his act did not contribute to produce the injury of which he complains. I do not think it is important to determine by technical definitions what is meant by the word “meet.” It seems to *94me it can have no other meaning, as it is used in the statute, than persons approaching, and about to pass each other, on a public highway. It is said in Elliott on Eoads and Streets, 620, that “one who violates the law of the road, by driving on the wrong side of the way, assumes the risk of all such experiments, and must use greater care than if he had kept on the right side of the road. If a collision takes place, the presumption is generally against the party on the wrong side. Especially is this true when the collision takes place in the dark.” I doubt if any authority can be found in conflict with this rule. I can not understand why it is necessary to discuss the matter of usage in meeting upon the public highway. In some states custom and usage obtains, in the absence of statute. But the statute of this state defines the rights and prescribes the duty of travelers in this respect without reference to the means of locomotion. It appears to me that the plaintiff’s son had no semblance of excuse for violating the law by turning to the left; and not only this, but, if he had not turned at all, the horse would not have been injured. In this state of the case, the instruction asked by the defendant should have been given, because the evidence conclusively showed, without conflict, that the plaintiff was not entitled to recover.
GtRANUEB, J., concurs in this dissent.